Order
PER CURIAM.
Edward J. Hair appeals from the order of the motion court overruling, without an evidentiary hearing, his Rule 2⅛.035 motion for post-conviction relief, alleging ineffective assistance of counsel. The appellant pled guilty in the Circuit Court of Jackson County, Missouri, pursuant to a plea agreement, to five counts of the class B felony of sale of a controlled substance, in violation of § 195.211. As a result of his convictions, he was sentenced to concurrent prison terms of twelve years on each count.
The appellant raises one point on appeal. He claims that the motion court clearly erred in overruling his Rule 2k-035 motion, without an evidentiary hearing, because, in his motion, he alleged facts, not conclusions, which were not refuted by the record, and which, if true, would establish that he received ineffective assistance of counsel as a result of his trial counsel’s failure to request the trial court, at sentencing, to sentence the appellant, as provided in § 217.362, to a long-term drug treatment program for “chronic nonviolent offenders with cocaine addictions not convicted of dangerous felonies.”
We affirm pursuant to Rule 84.16(b).